PER CURIAM
Ivan Dominguez-Rodriguez ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following a jury trial, of first-degree assault, in violation of Section 565.050 (RSMo. 2000 ), first-degree burglary, in violation of Section 569.160, and armed criminal action, in violation of Section 571.014. Movant was sentenced to 38 years' imprisonment. This court affirmed Movant's convictions and sentences on direct appeal in State v. Dominguez-Rodriguez, 471 S.W.3d 337 (Mo. App. E.D. 2015).
We have reviewed the briefs of the parties and the record on appeal and find no *445error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).